    Case: 1:17-md-02804-DAP Doc #: 2737 Filed: 10/07/19 1 of 4. PageID #: 422016


                                       UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF OHIO
                                            EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION,                                                       MDL NO. 2804
OPIATE LITIGATION
                                                                                    Case No. 17-MD-2804

                                                                                    Judge Dan Aaron Polster
THIS DOCUMENT RELATES TO:


Rees v. McKesson Corporation, et al.      Ellis v. Purdue Pharma, L.P., et al.      Simonson v. Purdue Pharma, L.P., et al.
MDL Case #1:18-OP-45252                   MDL Case No. #1:19-op-45464               MDL Case No. #1:19-op-45479

Wood v. Purdue Pharma L.P., et al.        DeMaro v. Purdue Pharma, L.P., et al.     Delancey v. Purdue Pharma, L.P., et al.
MDL Case #1:18-OP-45264                   MDL Case No. #1:19-op-45465               MDL Case No. #1:19-op-45480

Salmons v. Purdue Pharma L.P., et al.     Cruz v. Purdue Pharma, L.P., et al.       Stewart v. Purdue Pharma, L.P., et al.
MDL Case #1:18-OP-45268;                  MDL Case No. #1:19-op-45466               MDL Case No. #1:19-op-45481

Ambrosio v. Purdue Pharma L.P., et al.    Paul v. Purdue Pharma, L.P., et al.       Shewmake v. Purdue Pharma, L.P., et al.
MDL Case #1:18-OP-45375                   MDL Case No. #1:19-op-45467               MDL Case No. #1:19-op-45482

Flanagan v. Purdue Pharma L.P., et al.    Lechuga v. Purdue Pharma, L.P., et al.    Weatherwax v. Purdue Pharma, LP., et al.
MDL Case #1:18-OP-45405                   MDL Case No. #1:19-op-45468               MDL Case No. #1:19-op-45483

Whitley v. Purdue Pharma LP., et al.      Brumbarger v. Purdue Pharma, LP., et al. Martinez v. Purdue Pharma, L.P., et al.
MDL Case #1:18-OP-45598                   MDL Case No. #1:19-op-45469              MDL Case No. #1:19-op-45484

Roach v. McKesson Corporation, et al.     Means v. Purdue Pharma, L.P., et al.      Warren v. Purdue Pharma, L.P., et al.
MDL Case No. #1:18-OP-45662               MDL Case No. #1:19-op-45470               MDL Case No. #1:19-op-45486

Hunt v. Purdue Pharma L.P., et al.        Peterson v. Purdue Pharma, L.P., et al.   Carlson v. Purdue Pharma, L.P., et al.
MDL Case No. #1:18-OP-45681               MDL Case No. #1:19-op-45472               MDL Case No. #1:19-op-45487

Hanlon v. Purdue Pharma L.P., et al.      Hampel v. Purdue Pharma, L.P., et al.     Flach v. Purdue Pharma, L.P., et al.
MDL Case No. #1:19-op-45052               MDL Case No. #1:19-op-45473               MDL Case No. #1:19-op-45488

Doyle v. Purdue Pharma L.P., et al.       Whittaker v. Purdue Pharma, L.P., et al. Ivie v. Purdue Pharma, L.P., et al.
MDL Case No. #1:18-op-46327               MDL Case No. #1:19-op-45475              MDL Case No. #1:19-op-45489

Moore v. Purdue Pharma L.P., et al.       Tuttle v. Purdue Pharma, L.P., et al.     Cherry v. Purdue Pharma, L.P., et al.
MDL Case No. #1:18-op-46305               MDL Case No. #1:19-op-45476               MDL Case No. #1:19-op-45490

Artz v. Purdue Pharma, L.P., et al.       Hamawi v. Purdue Pharma, L.P., et al.     Ortiz v. Purdue Pharma, L.P., et al.
MDL Case No. #1:19-op-45459               MDL Case No. #1:19-op-45477               MDL Case No. #1:19-op-45492

Rodriquez v. Purdue Pharma, L.P., et al. Gauthier v. Purdue Pharma, L.P., et al.    Meinecke v. Purdue Pharma, L.P., et al.
MDL Case No. #1:19-op-45463              MDL Case No. #1:19-op-45478                MDL Case No. #1:19-op-45493
  Case: 1:17-md-02804-DAP Doc #: 2737 Filed: 10/07/19 2 of 4. PageID #: 422017



Brant v. Purdue Pharma, L.P., et al.
MDL Case No. #1:19-op-45494

Williams, v. Purdue Pharma, L.P., et al.
MDL Case No. #1:19-op-45485


           DEFENDANTS’ JOINDER IN SECOND AMENDED JOINT PROPOSED
                            SCHEDULING ORDER

         Defendants AmerisourceBergen Corporation and AmerisourceBergen Drug Corporation,

along with defendants H. D. Smith, LLC f/k/a H. D. Smith Wholesale Drug Company, H. D.

Smith Holdings, LLC and H. D. Smith Holding Company, and defendants Johnson & Johnson;

Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen

Pharmaceuticals, Inc.; and Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.

hereby join in the Second Amended Joint Proposed Scheduling Order, Docket No. 2726, that

was filed with the Court on this date.


Dated: October 7, 2019

Respectfully submitted,



  /s/ Robert A. Nicholas                      /s/ William E. Padgett
 Robert A. Nicholas                           William E. Padgett
 Shannon E. McClure                           Kathleen L. Matsoukas
 REED SMITH LLP                               BARNES & THORNBURG LLP
 Three Logan Square                           11 South Meridian Street
 1717 Arch Street, Suite 3100                 Indianapolis, IN 46204
 Philadelphia, PA 19103                       Tel: (317) 236-1313
 Tel: (215) 851-8100                          Fax: (317) 231-7433
 Fax: (215) 851-1420                          william.padgett@btlaw.com
 rnicholas@reedsmith.com                      kathleen.matsoukas@btlaw.com
 smcclure@reedsmith.com
                                              Counsel for Defendants H. D. Smith, LLC f/k/a H.
 Counsel for AmerisourceBergen Drug           D. Smith Wholesale Drug Company, H. D. Smith
 Corporation and AmerisourceBergen            Holdings, LLC and H. D. Smith Holding
 Corporation                                  Company




                                               2
Case: 1:17-md-02804-DAP Doc #: 2737 Filed: 10/07/19 3 of 4. PageID #: 422018



/s/ Charles C. Lifland
Charles C. Lifland
O’MELVENY & MYERS LLP
400 S. Hope Street
Los Angeles, CA 90071
Tel: (213) 430-6000
clifland@omm.com

Counsel for Defendants Johnson &
Johnson; Janssen Pharmaceuticals, Inc.;
Ortho-McNeil-Janssen Pharmaceuticals,
Inc. n/k/a Janssen Pharmaceuticals, Inc.;
and Janssen Pharmaceutica, Inc. n/k/a
Janssen Pharmaceuticals, Inc.




                                            3
  Case: 1:17-md-02804-DAP Doc #: 2737 Filed: 10/07/19 4 of 4. PageID #: 422019



                                 CERTIFICATE OF SERVICE

       A copy of the foregoing was filed via the Court’s electronic filing system on

October 7, 2019. Notice of this filing will be sent by e-mail through the Court’s

electronic case-filing system to all counsel of record.

                                                          /s/Robert A. Nicholas
                                                          ROBERT A. NICHOLAS




                                                  4
